Citation Nr: 0029523	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  96-20 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife.  


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1943 to 
December 1945.  


This appeal is before the Board of Veterans' Appeals (Board) 
from a February 1996 rating decision from the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO) that denied reopening the claim of entitlement to 
service connection for right knee synovitis.  


FINDINGS OF FACT

1.  The RO denied service connection for right knee synovitis 
in August 1960 and notified the veteran of that decision by 
letter dated August 18, 1960; he did not appeal.  

2.  Evidence received since the August 1960 rating decision 
is probative of the issue of entitlement to service 
connection for right knee disability.  


CONCLUSIONS OF LAW

1.  The August 1960 rating decision became final because the 
RO notified the veteran of that decision by letter dated 
August 18, 1960, and he did not appeal.  38 C.F.R. §§ 20.200, 
20.201, 20.302(a) (1999).  

2.  The evidence received since the August 1960 rating 
decision is new and material evidence; the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The evidence prior to August 1960 includes service department 
records, service medical records, post-service VA medical 
records, and lay statements prior to August 1960.  Taken 
together, the evidence prior to August 1960 shows the 
following.  The September 1943 examination report states that 
the veteran had an injured right knee upon enlistment into 
service, and service medical records are otherwise silent 
about the right knee.  Service department records show combat 
status.  The veteran was an automatic rifleman in a combat 
squat during the Normandy and Rhineland campaigns, and he 
earned a Combat Infantryman Badge and a Purple Heart for a 
wound to his left ankle in Germany in February 1945.  The 
veteran right knee was healthy until a few weeks prior to 
March 1960 when his right knee gave out on him several times.  
The veteran underwent a right knee arthrotomy in March 1960, 
and the final diagnosis included severe chronic synovitis.  

The RO considered this evidence and denied service connection 
for right knee synovitis in August 1960.  The August 1960 
rating decision became final because the RO notified the 
veteran of the decision on August 18, 1960, and a notice of 
disagreement was not filed within the prescribed period.  In 
the absence of a timely notice of disagreement, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed, except as otherwise 
provided by regulation.  38 U.S.C.A. § 7105(c);  38 C.F.R. 
§ 20.1103.  In December 1995, the veteran filed an 
application to reopen the claim.  A February 1996 rating 
decision denied reopening the claim, and the veteran timely 
appealed.  

The evidence received since August 1960 includes post-service 
VA and private medical records, lay statements, and June 1997 
testimony that shows that the veteran currently has a right 
knee disability and includes a nexus opinion and lay 
testimony that the veteran injured his right knee in an 
explosion in World War II.  

The medical evidence since August 1960 shows that a private 
examiner performed four right knee arthroplasties in 
September 1976, January 1979, July 1981, and October 1990 and 
that the veteran told various examiners that he had knee 
replacements in 1951, 1953, 1954, and/or 1983.  The veteran 
told his private examiner that the 1953 surgery was at the VA 
hospital in Ann Arbor, Michigan.  The diagnoses in January 
1975, May 1976, January 1979, and February 1997 included 
right knee synovitis, advanced degenerative arthritis of the 
right knee, and degenerative joint disease of the right knee.  
The September 1976 examiner noted the veteran's reported 
history of injuring his right knee in World War II in Europe 
and opined that the veteran had gonarthrosis of the right 
knee secondary to trauma and previous surgery.  In January 
1979, the veteran's private examiner noted that the veteran 
had done exceptionally well after his right knee arthrotomy 
until two months earlier when he tripped over construction 
materials at work and twisted his right knee.  The record 
included a 3 inches by 4 inches color photo, dated April 
1996, of the veteran's right knee in the standing position, 
which revealed several well-healed scars.  The June 1999 VA 
examiner noted that the veteran had a total right knee 
replacement in May 1999.  

Lay statements since August 1960 and sworn testimony from the 
June 1997 regional office hearing assert that right knee 
synovitis was incurred in or aggravated by active service.  
The veteran testified that he was in a full body cast, 
including a cast on the right leg, after he was thrown in the 
air during the same explosion that injured his left ankle in 
Germany.  He testified that he was knocked unconscious and 
does not know how high he was thrown into the air or how he 
landed.  He and his wife testified that his right knee was 
treated at the Toledo VA Outpatient Clinic from 1945 to 1947.  
The representative asserted that the Toledo VA records would 
definitively show that the veteran's right knee was damaged 
in the explosion in Germany.  The veteran's wife testified 
that she had known the veteran since birth and that she 
noticed he limped only after he returned from service.  

New and material evidence has been submitted to reopen the 
claim.  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) 
(1999).  In particular, the new and material evidence shows 
that the veteran currently has a right knee disability 
because the February 1997 VA diagnosis was degenerative joint 
disease of the right knee.  The new and material evidence 
also includes a nexus opinion and lay testimony that the 
veteran injured his right knee in an explosion in World War 
II.  The September 1976 examiner noted the veteran's reported 
history of injuring his right knee in World War II in Europe 
and opined that the veteran had gonarthrosis of the right 
knee secondary to trauma and previous surgery.  The claim is 
reopened because, in connection with previous evidence that 
the veteran was in combat, the new and material evidence is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  


ORDER

New and material evidence having been submitted, the claim is 
reopened.  


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  

Additional effort should be made to obtain VA medical records 
from the Toledo VA Outpatient Clinic and from the VA hospital 
in Ann Arbor, Michigan.  Although the RO's three attempts to 
obtain VA medical records prior to 1979 were unsuccessful, 
the veteran and his wife repeatedly stated that his right 
knee disability was examined and treated there in 1946, just 
months after service.  In addition, the veteran told his 
private examiner that he underwent right knee surgery in 1953 
at the VA hospital in Ann Arbor, Michigan.  The record does 
not show that the RO requested or obtained these VA medical 
records.  Any VA medical records are deemed to be 
constructively of record in proceedings before the Board and 
should be obtained prior to further review of the claims 
file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The September 1976 examiner opined that the veteran had 
gonarthrosis secondary to trauma in World War II and previous 
surgery.  The record does not clearly show, however, whether 
a current right knee disability was caused by an in-service 
event.  If a diagnosis is not supported by the finding on the 
examination report or if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes.  
38 C.F.R. § 4.2 (1999).  

This matter is remanded to the RO for further development as 
follows:  

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for right knee disorders 
since service.  After securing any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources whose 
records have not previously been secured.  
In particular, the RO should request VA 
medical records from the VA hospital in 
Ann Arbor, Michigan, and make another 
attempt to obtain pre-1979 records from 
the VA Outpatient Clinic in Toledo, Ohio.  
Failures to respond or negative replies 
should be noted in writing and also 
associated with the claims folder.  

2.  After the above-requested development 
has been completed and the additional 
evidence added to the record, the veteran 
should be afforded a VA examination.  Any 
further indicated special studies should 
be conducted.  Failure of the veteran to 
report for the scheduled examination(s) 
without good cause could result in the 
denial of the claim(s).  38 C.F.R. § 
3.655 (1999).  The claims file and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination and the 
examination report must be annotated in 
this regard.  

It is essential that the examiner review 
the claims folder in its entirety.  The 
examiner should also take specific note 
of the veteran's reported and documented 
medical history, including in-service and 
post-service right knee conditions.  

The examiner should then offer a medical 
opinion as to: a) the medical 
classification of the veteran's current 
right knee disability and the 
etiological, anatomical, pathological, 
laboratory, and prognostic data required 
for the ordinary medical classification; 
b) whether it is as likely as not that a 
current right knee disability was caused 
by the February 1945 explosion in Germany 
or any other in-service event; and 3) 
whether it is as likely as not that a 
current right knee disability preexisted 
service and was aggravated by the 
February 1945 explosion in Germany or any 
other in-service event.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and medical opinion to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim for service 
connection for a right knee disability 
based on the entire evidence of record.  
All pertinent law, regulations, and Court 
decisions should be considered.  If the 
veteran's claim remains in a denied 
status, he and his representative, if 
any, should be provided with a 
supplemental statement of the case, which 
includes notice of any additional 
pertinent laws and regulations that were 
used, and a full discussion of action 
taken on the veteran's claim.  The RO's 
actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

5.  Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate review.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted. No action 
is required of the veteran until he is 
notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  

 
- 2 -


- 1 -


